Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 27 are pending.  
Claims 1, 15, 27 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein obtaining a set of normalized access control policies associated with a set of entities based on a stored access control policy representation which is utilized to govern access to a set of resources within an information technology (IT) infrastructure, and wherein based on the set of normalized access control policies, determining an entity cluster which is associated with the set of entities by clustering the set of entities based on the stored access control policy representation and including an attribute of the entities associated with the entity cluster, and wherein determining a set of derived access control policies corresponding to the entity cluster by deriving the set of derived access control policies from an access pattern or a utilization pattern associated with the set of entities of the entity cluster, and wherein  determining a set of non-compliant access control policies comprising: a first subset of the normalized access control policies that are non-compliant with the set of stated access control policies applicable to the entity cluster, or a subset of the derived access control policies that are non-compliant with the stated access control policies, and/or a combination thereof, in addition to the other limitations in the specific manner as recited in claims 1 - 27.  
  
Claims 2 - 14 are allowed due to allowed base claim 1.  
Claims 16 - 26 are allowed due to allowed base claim 15.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                      7-18-2021Primary Examiner, Art Unit 2443